Citation Nr: 1317600	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to December 1956. 
This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case subsequently was returned to the RO in Chicago, Illinois.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

Additional development is required before the issues on appeal can be adjudicated.  

In November 2008, the Veteran reported that he received ongoing treatment for his back and bilateral knee disorders.  In the May 2009 rating decision on appeal, the originating agency indicated that it had "electronically" reviewed the Veteran's VA outpatient treatment records from the Chicago VA Medical Center; however, such records were not added to the claims files or to Virtual VA.  Indeed, the record does not contain any current treatment records.  The Board, however, notes that a notation of "CAPRI" was marked in pen next to the list of evidence noted in the May 2009 rating decision.  Such notation suggests that the Veteran's outstanding VA records are available, and located in the CAPRI program, but have not been associated with the record.  Significantly, the Board does not have access to CAPRI, and therefore cannot review the Veteran's VA treatment records.  As the aforementioned VA treatment records are potentially relevant to the issues on appeal, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(2) (2012); Bell v. Derwinski, 2 Vet.App. 611 (1992).  
  
In addition, it is unclear from an April 2009 Report of Contact whether the Veteran is in receipt disability benefits, in addition to his VA compensation.  Further development to clarify this also is in order.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any pertinent treatment records, to include the Veteran's outpatient treatment records from the VA Medical Center in Chicago, Illinois, for the period since October 2007.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified.

2.  The RO should determine whether the Veteran is receiving disability benefits in addition to his VA compensation and, if appropriate, obtain the records pertaining the non-VA disability benefits.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

